Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 1 of 11 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

LINDSEY S. FREEMAN                            §       CIVIL ACTION NO. 2:20-cv-01621
               Plaintiff                      §
                                              §
VERSUS                                        §
                                              §
SAVARD LABOR AND MARINE,                      §
INC.                                          §
              Defendant                       §       JURY TRIAL DEMANDED


                           PLAINTIFF’S ORIGINAL COMPLAINT



       NOW INTO COURT, through undersigned counsel, comes Plaintiff, LINDSEY S.

FREEMAN, for her Original Complaint against SAVARD LABOR AND MARINE, INC.

Plaintiff hereby states as follows:



                                 JURISDICTION AND VENUE


   1. Plaintiff brings action under the Americans with Disabilities Act of 1990 (“ADA”), as it

       appears at 42 U.S.C. § 12101 et seq.

   2. This Court has jurisdiction pursuant to the following statutes:

       a. 28 U.S.C. § 1331, which gives district courts original jurisdiction over civil actions

           arising under the Constitution, law or treaties of the United States;

       b. 28 U.S.C. § 1343 (3) and (4), which give district courts jurisdiction over actions to

           secure civil rights extended by the United States government;

   3. Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

       Commission (EEOC) on or about October 17, 2019 (Charge No. 461-2019-01851).


                                                  1
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 2 of 11 PageID #: 2




  4. For all claims investigated by the EEOC, the Charging Party is afforded ninety (90) days

     from his or her receipt of Dismissal and Notice of Suit Rights. The EEOC issued suit rights

     on September 21, 2020, and Plaintiff files suit within the ninety (90) period afforded by

     law. See Exhibit A.

  5. Venue is appropriate in this judicial district under 28 U.S.C. § 1391 (b) because the events

     that gave rise to this Complaint occurred in the Western District of Louisiana, specifically

     in Calcasieu Parish, making the Lake Charles Division the most appropriate Division for

     this suit.



                                           PARTIES



  6. Plaintiff is a citizen of the United States and resides in the city of Lake Charles, Parish of

     Calcasieu, State of Louisiana, which is in this judicial district.

  7. Defendant, SAVARD LABOR AND MARINE, INC. (“SAVARD”) is a corporation

     authorized to conduct and is conducting business in the State of Louisiana. At all relevant

     times, Plaintiff was employed by Savard at its branch facility located in Lake Charles,

     Louisiana.



                                FACTUAL ALLEGATIONS



  8. Plaintiff began her employment with Savard as a receptionist on August 5, 2018, earning

     $13.00 per hour.




                                                2
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 3 of 11 PageID #: 3




  9. Shortly after Plaintiff’s hire, and due to her exceptional work ethic and job performance,

     Plaintiff was promoted to a Branch Manager position in November 2018. Plaintiff

     performed job duties in her capacity as Branch Manager at all times relevant to this suit.

  10. In approximately March 2019, Plaintiff suddenly and unexpectedly began experiencing

     excruciating headaches, which debilitated her to such a severe degree that she had to leave

     work and seek emergency medical treatment at a nearby emergency room.

  11. While the emergency room staff was unable to determine the cause of Plaintiff’s

     debilitating headaches, the staff located an alarming amount of fluid surrounding Plaintiff’s

     brain.

  12. Following Plaintiff’s emergency room visit, Plaintiff requested time off of work on a

     couple of occasions to attend various physician appoints to ascertain the cause of her

     debilitating headaches.

  13. From August 5, 2018 through March 2019, Plaintiff did not take any time off of work.

  14. When Plaintiff informed the then-Chief Operating Officer (COO), Jerith Naquin, of her

     emergency room visit and the debilitating headaches, Mr. Naquin informed Plaintiff that

     there was no need for her to ask for paid time off (PTO) due to her status as a salaried

     employee. As such, Plaintiff was permitted to take a brief leave of absence, and she

     communicated with Mr. Naquin on almost a daily basis to keep him abreast of her medical

     status.

  15. At no time whatsoever did any employee of Savard express as concern with Plaintiff taking

     occasional time off to attend her physician appointments.

  16. Subsequent physician and neurological appointments revealed that Plaintiff had fluid on

     her brain caused by Pseudotumor Cerebri, a disorder caused by spinal fluid pressure on the




                                               3
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 4 of 11 PageID #: 4




     brain. Pseudotumor Cerebri causes patients to presents with signs and symptoms of a brain

     tumor, including migraines, blurred vision, vertigo, and short-term memory loss, among

     others.

  17. After Plaintiff received treatment and her headaches considerably subsided, she returned

     to work full-time and without restriction on March 25, 2019.

  18. On April 8, 2019, Plaintiff spoke to Robinson Almeda, who told her that she was doing a

     great job and, in order to “keep [Plaintiff] out of tire,” he was giving Plaintiff a paid week

     off. At that time, Mr. Almeda instructed Plaintiff to contact Human Resources for further

     details.

  19. Plaintiff contacted Human Resources Director, Robyn Kusch (“Kusch”), to inquire as to

     what gave rise to her receiving a paid week off. At that time, Kusch instructed Plaintiff to

     contact Safety Director, Ralph Frazier (“Frazier”).

  20. As instructed, Plaintiff contacted Frazier, at which time Frazier relayed that he had no idea

     why Plaintiff had been instructed to take a week off.

  21. Shortly thereafter, Plaintiff received a telephone call from Kusch, wherein Kusch requested

     that Plaintiff provide a medical release to full-duty so that the information could be

     provided to Jill Savard (“Savard”), the company owner.

  22. Plaintiff emailed Savard directly to inquired about the requested medical release, and

     Plaintiff obtained the requested release from her physician, indicating that she had been

     cleared to return to work without restriction.

  23. When Plaintiff provided the medical release to Savard, Savard informed Plaintiff that it

     may take a few days for the medical release to be processed within Savard’s Safety

     Department.




                                                4
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 5 of 11 PageID #: 5




  24. Plaintiff was alarmed by Savard’s contention that her medical release would take time to

     process, as Plaintiff had already been in direct communication with Frazier, who had

     informed Plaintiff that he had already received her medical released.

  25. On Friday, April 5, 2019, Jerith Naquin suddenly and unexpectedly resigned from his

     position with Savard.

  26. On Monday, April 8, 2019 – the business day immediately following Mr. Naquin’s

     resignation – Plaintiff received an email from Kusch: 1) demanding that Plaintiff return all

     company property to Savard; and 2) instructing Plaintiff that her April 12, 2019 check

     would be disbursed in paper form.

  27. The paper disbursement noted in Kusch’s April 8, 2019 email was the first time since

     Plaintiff began her employment that she would not receive a paycheck through direct

     deposit.

  28. On April 9, 2019, Plaintiff forwarded Kusch’s email to Savard, carbon copying the Savard

     Human Resources Department. Upon forwarding the email, Plaintiff expressly indicated

     her concerns that: 1) she had missed work due to a serious medical condition and 2) she

     felt that she was being terminated as a direct result of her medical condition and

     necessitated leave.

  29. In response to Plaintiff’s email, Jill Savard noted, at 7:53 a.m., that she would get back to

     Plaintiff with a response shortly.

  30. Approximately two (2) hours later, at 9:00 a.m., Plaintiff was terminated by Frazier and

     Susan Norma via phone call due to purported “absenteeism.”

  31. Plaintiff had provided physician notes for each and every appointment she had attended

     during work hours, and she had remained in consistent contact with Jerith Naquin.




                                                5
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 6 of 11 PageID #: 6




  32. Plaintiff contacted Mr. Naquin to ask if she could be terminated even if she had produced

     the physician excuses. In response, Mr. Naquin stated, “apparently so.”

  33. At 5:42 p.m. on April 9, 2019, and after Plaintiff had already been terminated by Frazier

     and Norman, Savard responded to Plaintiff’s email, stating that she would not be able to

     respond to Plaintiff’s discrimination/retaliation allegations until the following day.

  34. Plaintiff responded to Savard at 6:40 p.m., indicating to Savard that she had already been

     terminated earlier that morning.

  35. At no time did Savard respond to Plaintiff’s email regarding unlawful discrimination or

     retaliation.

  36. Thereafter, and despite the fact that Plaintiff had been terminated over three (3) days prior,

     Plaintiff received a letter stating that she was terminated on April 12, 2019.


                        FIRST CAUSE OF ACTION:
       DISABILITY OR, ALTERNATIVELY, “REGARDED AS” DISABILITY
                   DISCRIMINATION IN EMPLOYMENT
                      Pursuant to 42 U.S.C. § 12101 et seq.



  37. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth herein.

  38. Title I of the ADA prohibits covered employers from discriminating against a qualified

     individual with a disability because of the disability with regard to job application

     procedures, the hiring, advancement, or discharge of employees, employee compensation,

     job training, and other terms and conditions, and privileges of employment. 42 U.S.C. §

     12112(a).




                                                6
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 7 of 11 PageID #: 7




  39. Defendant is an “employer” as defined in 42 U.S.C. § 12111(5)(A). Defendant is engaged

     in an industry affecting commerce who has 15 or more employees for each working day in

     each of 20 or more calendar weeks in the current or preceding calendar year.

  40. At all times relevant to this suit, Plaintiff was qualified for the position of Branch Manager.

     Not only was Plaintiff specifically promoted to the position, but she performed her job

     duties satisfactorily for several months. As such, with or without reasonable

     accommodation, Plaintiff can perform the essential functions of the Branch Manager

     position.

  41. At no time during Plaintiff’s employment with Defendant did Plaintiff receive any written

     or verbal reprimands of any kind.

  42. Plaintiff was “disabled” as defined in 42 U.S.C. § 12102(1)(A). Plaintiff was diagnosed

     with Pseudotumor Cerebri, which, when active, significantly impaired her major life

     activities, including, but not limited to: seeing, thinking, focusing/concentrating,

     communicating, and working. While Plaintiff’s disorder was active, Plaintiff experienced

     excruciating migraine headaches, blind spots in vision, blackouts, and extreme nausea, all

     of which rendered her bedridden or otherwise incapable of performing basic life functions.

  43. As an alternative cause of action, Savard regarded Plaintiff as disabled by either: 1)

     mistakenly believing that Plaintiff had a physical impairment that substantially limited one

     or more major life activities or 2) mistakenly believed that an actual, non-limiting

     impairment substantially limited one or more major life activities.

  44. Regardless of whether Plaintiff’s condition is deemed a “disability” as defined by the ADA,

     Defendant perceived her as having an impairment.




                                                 7
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 8 of 11 PageID #: 8




  45. Plaintiff requested an accommodation in the form of brief leaves of absence so that she

     could attend physician appointments for the diagnosis and treatment of the condition

     underlying her excruciating, debilitating headaches. Savard, through the actions of Jerith

     Naquin, permitted these brief absences without any issue whatsoever.

  46. Plaintiff’s requests for leave were short-term in nature and ended upon the diagnosis and

     treatment of her condition within one (1) month after the symptoms caused Plaintiff to

     present to the emergency room.

  47. Very shortly after Plaintiff returned to work without restriction, Plaintiff was terminated

     for the very absences she accrued while obtaining diagnosis and treatment of the condition

     underlying her excruciating headaches.

  48. Plaintiff’s disability (or, alternatively, perceived disability) was a motivating factor in

     Savard’s decision to terminate her Plaintiff’s employment. Plaintiff was terminated shortly

     after she returned to work for “excessive absenteeism,” despite the fact that: 1) Plaintiff

     had produced all physicians’ notes accompanying her absences; and 2) her absences were

     directly tied to the diagnosis and treatment of her disabling condition, of which Savard was

     readily aware.

  49. Wherefore, Plaintiff asks this Honorable Court to find SAVARD LABOR AND

     MARINE, INC. liable for the violation of Title I of the Americans with Disabilities Act

     of 1990.


                             SECOND CAUSE OF ACTION:
                                  ADA RETALIATION
                           Pursuant to 42 U.S.C. § 12203(a) et seq.



  50. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth herein.


                                                8
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 9 of 11 PageID #: 9




  51. Plaintiff requested an accommodation in the form of brief leaves of absence so that she

     could attend physician appointments for the diagnosis and treatment of the condition

     underlying her excruciating, debilitating headaches. Savard, through the actions of Jerith

     Naquin, permitted these brief absences without any issue whatsoever.

  52. Plaintiff’s requests for leave were short-term in nature and ended upon the diagnosis and

     treatment of her condition within one (1) month after the symptoms caused Plaintiff to

     present to the emergency room.

  53. By requesting a reasonable accommodation, Plaintiff engaged in protected activity under

     the ADA.

  54. Very shortly after Plaintiff returned to work without restriction, Plaintiff was terminated

     for the very absences she accrued while obtaining diagnosis and treatment of the condition

     underlying her excruciating headaches.

  55. Plaintiff’s protected activity directly resulted in Savard’s decision to terminate her

     Plaintiff’s employment. Plaintiff was terminated shortly after she returned to work for

     “excessive absenteeism,” despite the fact that: 1) Plaintiff had produced all physicians’

     notes accompanying her absences; and 2) her absences were directly tied to the diagnosis

     and treatment of her disabling condition, of which Savard was readily aware.

  56. Wherefore, Plaintiff asks this Honorable Court to find SAVARD LABOR AND

     MARINE, INC. liable for the violation of Title I of the Americans with Disabilities Act

     of 1990.




                        {Remainder of Page Intentionally Left Blank}




                                               9
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 10 of 11 PageID #: 10




                                                PRAYER:


    WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

Defendant providing the following relief:

    (a) All damages to which Plaintiff may be entitled, including but not limited to back pay,

        reimbursement for lost position and training, social security and other benefits, front pay,

        and any and all statutory relief;

    (b) Reasonable attorney’s fees, with conditional awards in the event of appeal;

    (c) Pre-judgment interest at the highest rate permitted by law;

    (d) Post-judgment interest from the judgment until paid at the highest rate permitted by law;

    (e) Costs, including expert fees;

    (f) Reasonable and necessary medical care and expenses in the past and future;

    (g) Mental anguish damages in the past and future;

    (h) Injunctive relief; and

    (i) Such other and further relief, at law or in equity, to which Plaintiff may be entitled.

_____________________________________________________________________________
                          DEMAND FOR JURY TRIAL
______________________________________________________________________________
        Pursuant to Rule 38 of Federal Rules of Civil Procedure, the Plaintiff demands trial by

jury in this action of all issues so triable.




                                      {Signature Page to Follow}




                                                  10
Case 2:20-cv-01621-JDC-KK Document 1 Filed 12/14/20 Page 11 of 11 PageID #: 11




                                           Respectfully Submitted,

                                           SUDDUTH & ASSOCIATES, LLC
                                           Attorneys-at-Law
                                           1109 Pithon St.
                                           Tel: (337) 480- 0101
                                           Fax:(337) 419- 0507
                                           Email: james@saa.legal

                                      BY: /s/ James E. Sudduth, III
                                          JAMES E. SUDDUTH, III, #35340
                                          KOURTNEY L. KECH, #37745
                                          PIERCE A. RAPIN, #38579
                                          Counsel for Plaintiff




                                      11
